Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 4, 2015

                                     No. 04-15-00152-CV

                                      Mary BARRERA,
                                         Appellant

                                               v.

                             HEB GROCERY COMPANY, LP,
                                     Appellee

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-14809
                        Honorable Michael E. Mery, Judge Presiding


                                        ORDER
        Rhonda L. Hogan’s notification of late reporter's record is hereby NOTED. The reporter's
record is due on or before June 16, 2015.



                                                    _________________________________
                                                    Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of June, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court